DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-15 and 18-20) in the reply filed on January 8, 2021 is acknowledged.  The traversal is on the ground(s) that “the subject matter of all of claims 1-20 is sufficiently related that a thorough and complete search for the subject matter of the elected claims would necessarily encompass a thorough and complete search for the subject matter of the non-elected claims”.  This is not found persuasive because the structure of the product hand covering (Invention I) may be searched without any need for finding the specific method of using the structure, wherein the claimed structure may be present in a reference and capable of being used in the manner intended by Applicant, but not actually recite such a method, resulting in an undue extra search burden to located the claimed method of use.
The requirement is still deemed proper and is therefore made FINAL.  Examiner notes that upon allowance of the product claim(s), the method claims will be considered for rejoinder.
Applicant’s election without traverse of Species B in the reply is acknowledged.  Applicant identified claims 1-20 as reading on Species B.  Accordingly, claims 16 and 17 are withdrawn from further consideration (see the above Restriction requirement), and an action on the merits follows regarding claims 1-15 and 18-20.
Specification
The use of the terms “Dorlastan”, “Lycra” (Para. 0049), which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be fully capitalized wherever they appear and, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term (i.e. LYCRA®, DORLASTAN®, for example).
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, 8 and 18 (and claims 5, 9-13 and 20 at least due to dependency from a rejected parent claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, Applicant recites “a hand” after previously reciting “a hand” in claim 1, from which slim 3 depends.  The language is indefinite as to whether the same hand is being functionally recited, or a different hand.  Correction is required.  Examiner suggests reciting “the hand” in all claims depending from claim 1.  Examiner notes the same issue is present in claim 7, which is likewise indefinite and similar suggestions are provided therefor.
Regarding claim 4, Applicant recites the phrase “substantially equal”, which is indefinite because it cannot be determined how much the distances can deviate from exactly equal to a point where they are no longer substantially equal.  Correction/clarification is required.  For purposes of examination, the distances are not being interpreted as needing to be equal to any particular tolerance, giving importance to the broadening term “substantially”.  Examiner notes the same issue is present in claim 19, which is likewise indefinite and will be interpreted in a similar manner.
Regarding claim 8, Applicant recites “wherein the first fastener portion fastens to the second fastener portion to hold the cuff portion around the wrist of the user wearing the hand covering” (emphasis added).  This language reads as a method-of-use limitation, since it actively recites function of two structures rather than passively reciting the functionality.  Correction is required.  Examiner suggests “wherein the first fastener portion is configured to fasten to the second fastener portion to hold the cuff portion around the wrist of the user wearing the hand covering”.
 a proximal end to a distal end” without first reciting that to which the proximal end and distal end belong.  Correction is required.  Examiner suggests moving the positive recitation of the ends to the body of the claim, such as: “A hand covering comprising: a proximal end and a distal end, wherein the hand covering extends generally in a longitudinal direction from the proximal end to the distal end”.
Regarding claim 19, Applicant recites “when the hand covering is fastened on the user the strap remains substantially against the inside face” (emphasis added).  It is unclear what is meant by the strap being “substantially against” the inside face.  Correction/clarification is required.  For purposes of examination, if the strap can contact the inside face of the cavity when in use, then the strap in the prior art will be interpreted as being “substantially against” the inside face, as best as this limitation can be understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 2, 6, 7 and 15 (claim 7 as best as can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaas (USPN 2,518,424).
Regarding independent claim 1, Kaas discloses a hand covering (hand covering #A; Fig. 2 embodiment) comprising: a central hand portion (Fig. 1 shows the side elevational view of the hand covering in general; see annotated Figs. 1-2 below; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)); a finger receiving portion extending from the central hand portion (see annotated Figs. 1-2 below); wherein the hand covering extends generally in a longitudinal direction from a proximal side at the central hand portion (see annotated Figs. 1-2 below) to a distal side at the finger receiving portion (see annotated Figs. 1-2 below), and wherein the central hand portion defines at the proximal side a cavity configured to receive a hand (see annotated Figs. 1-2 below; Figs. 1 and 2 both demonstrate an interior cavity for receiving a hand); and a strap attached to an inside face of the central hand portion (Fig. 2 embodiment includes wrist strap #18 attached to the inside face of the central hand portion via adhesion #20) and extending generally lateral to the longitudinal direction (Fig. 2 shows a transverse cross-sectional view that is generally lateral to the longitudinal direction that extends from the wrist to the fingers; the strap #18 is shown to extend laterally of the longitudinal direction).

    PNG
    media_image1.png
    600
    770
    media_image1.png
    Greyscale

Regarding claim 2, Kaas discloses that the strap is elastic (“expansible rubber”; Col. 2, Line 23 of Kaas).
Regarding claim 6, Kaas discloses that the strap is disposed adjacent to the proximal side of the hand covering (see annotated Figs. 1-2 above; Examiner notes that the term "adjacent" is very broad and merely means "close to; lying near". (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)).
Regarding claim 7, Kaas discloses that the central hand portion includes a cuff portion at the proximal side of the hand covering (cuff portion #10), wherein the cuff portion has an inside face configured to face a hand, a wrist, and/or a forearm of a user wearing the hand covering, and wherein the strap is attached to the inside face of the cuff portion (see annotated Fig. 2 above).
Regarding claim 15, Kaas discloses that the hand covering is one of a glove or a mitten (hand covering is a type of glove, as shown in Fig. 1; Col. 1, Line 15 mentions it may be a glove or a mitten).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 14 and 15 (claim 7 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Norman et al. (hereinafter “Norman”) (GB 154,407 A).
Regarding independent claim 1, Norman discloses a hand covering (glove #4) comprising: a central hand portion (see annotated Fig. 1 below; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); the identified central hand portion is merely one example of where the boundary for the arbitrary “portion” can be identified); a finger receiving portion (see annotated Fig. 1 below) extending from the central hand portion (see annotated Fig. 1 below); wherein the hand covering extends generally in a longitudinal direction from a proximal side at the central hand portion (the portion defines at the proximal side a cavity (Fig. 1 illustrates an interior cavity) configured to receive a hand (the cavity is capable of receiving a hypothetical hand; Examiner notes that the emphasized/italicized language is a statement of intended use that does not further structurally define the claimed invention in any patentable sense, absent further structurally-distinguishing limitations associated with how the functionality is achieved by the structure itself); and a strap (elastic bracelet #1 is a strap) attached to an inside face of the central hand portion (see Fig. 1) and extending generally lateral to the longitudinal direction (Fig. 1).  While one having ordinary skill in the art would very likely recognize that the hand covering of Norman would include a distal side at the finger receiving portion (especially since Norman describes Fig. 1 as showing “a portion of a glove”; Page 2, Lines 19-20), the illustrations in the Norman disclosure fail to explicitly show the complete hand covering, and therefore Norman cannot technically be stated to anticipate all of the limitations in the claim, and is silent to specifying that there is a distal side at the finger receiving portion.  However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the glove #4 to extend all the way from the lower side of the illustrated Fig. 1 drawing to include a portion that can completely house the fingers, in order to protect the fingers from abrasion, cold temperatures, sharp objects, or any other reason for which the user is wearing the glove in the first place, and further since gloves with completed finger covering portions are very well known in the glove art.

    PNG
    media_image2.png
    497
    739
    media_image2.png
    Greyscale

Regarding claim 2, the modified hand covering of Norman teaches all the limitations of claim 1, as set forth above, and further teaches that the strap is elastic (“elastic” bracelet #1 is the strap, which is elastic by description).
Regarding claim 6, the modified hand covering of Norman teaches all the limitations of claim 1, as set forth above, and further teaches that the strap is disposed adjacent to the proximal side of the hand covering (Fig. 1; Examiner notes that the term "adjacent" is very broad and merely means "close to; lying near". (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); Examiner notes that all components of the hand covering are adjacent to one another, at least to some degree, (absent further distinguishing limitations on their proximity) since they are all “close to” or “lying near” one another relative to something that may be farther away).
Regarding claim 7, the modified hand covering of Norman teaches all the limitations of claim 1, as set forth above, and further teaches that the central hand portion includes a cuff portion at the proximal side of the hand covering (the identified central hand portion has an arbitrary cuff portion at the proximal side of the glove; see annotated Fig. 1 above), wherein the cuff portion has an inside face configured to face a hand, a wrist, and/or a forearm of a user wearing the hand covering (as can be seen in Fig. 1), and wherein the strap is attached to the inside face of the cuff portion (Fig. 1).
Regarding claim 14, the modified hand covering of Norman teaches all the limitations of claim 1, as set forth above, and teaches that the strap has a width that is smaller than a length of the central hand portion in the longitudinal direction (the band #1 is three-dimensional), but is silent on specifying any details on the relative width and length, and is therefore silent to specifying that the strap has a width at least one-quarter a length of the central hand portion in the longitudinal direction.  However, as noted above, the barrier between the central hand portion and the finger receiving portion has not been defined in the claim in any quantitative sense, and also as noted above, the illustrated boundary is merely one example.  Since Applicant defines the central hand portion and the finger receiving portion as “portions”, then the boundary could just as well be identified to be located at a distance from the proximal edge such that the strap’s width is at least one fourth of the length of the central hand portion at such a boundary.  It would at least have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the band to have a width of at least one quarter the length of the central hand portion in the longitudinal direction for a variety of reasons, including (but not limited to) in order to provide extra strength to the band so that it would be less likely to snap during use if excess extensive force were applied to it, and further since it has been held that where 
Regarding claim 15, the modified hand covering of Norman teaches all the limitations of claim 1, as set forth above, and further teaches that the hand covering is one of a glove or a mitten (“glove” #4).
Claims 3-5 and 18-20, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Norman (as applied to claim 1 above, regarding claims 3-5), and further in view of Virneburg (USPN 1,351,311).
Regarding claim 3, the modified hand covering of Norman teaches all the limitations of claim 1, as set forth above, wherein the strap has a first end and a second end opposite to the first end (see Fig. 2 of Norman, wherein two ends, as dashed lines, can be seen to be represented under fabric piece #2), wherein the first end is attached to a first attachment point on the inside face and the second end is attached to a second attachment point on the inside face (each aforementioned end’s attachment point is the location where they are attached beneath fabric #2), and wherein the strap is separable from the inside face (Fig. 1 shows the bracelet/band #1 to be at least partially separable from the inside face at multiple regions), but is silent to the separation being in between the first end and the second end (since these ends are fixed beneath the fabric piece #2), this separation defining a passageway configured for passage of a hand being withdrawn from the central hand portion.
Virneburg teaches a hand covering that includes a single band (loop #g in Fig. 4) attached at two opposing attachment points (see Fig. 4), the loop, during use, being on an inside face, facing the user’s hand, and being used to allow the user to pass their 
Modified Norman and Virneburg teach analogous inventions in the field of hand coverings with bands.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have substituted out the circular band design in Norman with the single band design of Virneburg for a variety of reasons, including (but not limited to) reducing the bulkiness of the band so that it only has one layer (the circular design is essentially two layers doubled back on one another), as well as to make the glove easier to don without having to manipulate the hand through an otherwise freely floating circular bracelet.  Another advantage would be to simplify the manufacturing design since the band could be attached at both ends (as shown by Virneburg) without the need for the complexity of separate rings #5 and fabric piece #2 that merely serve to attach the loop to the interior of the glove, as Norman shows alone.  As a result of the modification, the modified band #1 would have a first end and a second end opposite to the first end (the opposing ends would generally be located in similar locations as the current rings #5 are located), wherein the first end is attached to a first attachment point on the inside face and the second end is attached to a second attachment point on the inside face (as noted above, the ends of the single band (i.e. style taught by Virneburg) would be opposing to one another generally located at left and right sides of the hand, in use), and wherein the strap is separable from the inside face in between the first end and the second end to define a passageway configured for passage of a hand being withdrawn from the central hand 
Regarding claim 4, the modified hand covering of Norman (i.e. Norman in view of Virneburg) teaches all the limitations of claims 1 and 3, as set forth above, and further teaches that a distance between the first end and the second end of the strap is substantially equal to a distance between the first attachment point on the inside face and the second attachment point on the inside face (see Fig. 4 of Virneburg, which shows the band design utilized by modified Norman, wherein the ends of the band are substantially equally distanced between one another as the distance between their respective attachment locations; Examiner notes that the phrase “substantially equal” is not deemed to limit the distances to any particular tolerances of such equal measurements, giving importance to the broadening term “substantially”).
Regarding claim 5, the modified hand covering of Norman (i.e. Norman in view of Virneburg) teaches all the limitations of claims 1 and 3, as set forth above, and further teaches that the passageway is defined at a dorsal side of the hand covering (Norman teaches that the band is on the back side (i.e. dorsal side) of the wrist portion of the glove (Page 1, Lines 62-64 of Norman)).

Regarding independent claim 18, the modified hand covering of Norman (i.e. Norman in view of Virneburg, as explained above with respect to claim 3) is disclosed to teach hand covering (glove #4) extending generally in a longitudinal direction from a proximal end to a distal end (proximal end is basically the wrist end of the glove, the distal end is basically the end of the glove at the tip of the fingers, when worn), the hand portion (in Fig. 1 of Norman, the dorsal portion is the portion that is configured to cover the back of the hand, directed into the page of the drawing); a palmar portion (in Fig. 1 of Norman, the palmar portion is the portion that is configured to cover the palm of the hand, directed out of the page of the drawing), wherein the dorsal portion and the palmar portion define a cavity (Fig. 1 shows a cavity configured to receive a hand’s central portion) at which to receive a central portion of a hand of a user (as noted above), and form an inside face of the cavity (the face that is configured to directly contact the hand is the inside face of the cavity), wherein the dorsal portion and/or the palmar portion define an opening at the proximal end (Fig. 1 shows an opening at the proximal wrist end), through which to receive passage of the hand (the opening is capable of receiving passage of a hypothetical hand); and a strap attached to the inside face and extending generally lateral to the longitudinal direction (band #1 is a strap attached to the inside face (see Fig. 1 of Norman) and it extends generally lateral to the longitudinal glove direction) from a first attachment point to a second attachment point (as modified by the teachings of Virneburg, the modified band #1 of Norman has a first and second attachment point that are opposing to one another), wherein the strap is separable from the inside face in between the first attachment point and the second attachment point (as modified by the teachings of Virneburg, the modified band #1 of Norman is separable from the inside face in between the first and second attachment points), so as to define a passageway between the inside face and the strap, through which the hand may pass when exiting the cavity (as modified by the teachings of Virneburg, the modified band #1 of Norman has a 
Regarding claim 19, the modified hand covering of Norman (i.e. Norman in view of Virneburg) teaches all the limitations of claim 18, as set forth above, and further teaches that the strap is elastic (“elastic” band/bracelet #1 is the strap, which is elastic by description in Norman), wherein the strap has a first end portion attached at the first attachment point (there is an arbitrary first end “portion” of the modified band #1 at the first attachment point) and a second end portion attached at the second attachment point (there is an arbitrary second end “portion” of the modified band #1 at the second attachment point), and wherein a length of the strap from the first end portion to the second end portion is substantially equal to a length of the inside face from the first attachment point to the second attachment point (see Fig. 4 of Virneburg, which shows the band design utilized by modified Norman, wherein end portions of the band are substantially equally distanced as a length of the strap between one another as the distance/length between their respective attachment locations on the inside face; Examiner notes that the phrase “substantially equal” is not deemed to limit the distances to any particular tolerances of such equal measurements, giving importance to the broadening term “substantially”; Examiner further notes that the boundaries of the end “portions” have not been defined, and such end portions could be identified at various locations away from the actual end points of the strap, due to the breadth of the term “portion” as explained above), so that when the hand covering is fastened on the user the strap remains substantially against the inside face in an absence of a pulling force applied to the strap, with the strap disposed between the user and the inside face (the 
Regarding claim 20, the modified hand covering of Norman (i.e. Norman in view of Virneburg) teaches all the limitations of claim 18, as set forth above, and further teaches that the dorsal portion and/or the palmar portion define a cuff portion at the proximal end, and wherein the strap is attached to the inside face within the cuff portion (see annotated Fig. 1 above, which identifies an arbitrary cuff portion, which is at least defined by the dorsal and palmar portions of glove #4; the strap is shown to be on the inside face within an arbitrary cuff portion).
Claims 8-13, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Norman as applied to claims 1 and 7 above, and further in view of Hewitt et al. (hereinafter “Hewitt”) (US 2013/0283498).
Regarding claim 8, the modified hand covering of Norman is disclosed to teach all the limitations of claims 1 and 7 above, and further teaches that the cuff portion has a first end portion and a second end portion opposite to the first end portion, wherein the cuff portion extends from the first end portion to the second end portion in a direction generally lateral to the longitudinal direction and is configured to wrap around the hand, portion including a first fastener portion and the second end portion including a second fastener portion, and wherein the first fastener portion fastens to the second fastener portion to hold the cuff portion around the wrist of the user wearing the hand covering.
Hewitt teaches a glove #10 with a cuff portion that includes an elastic cuff panel (elastic band #32), the cuff portion further include first and second end portions (first end #34 with a portion emanating therefrom; second end #36 with a portion emanating therefrom) that have first and second fastener portions (hook member #16 of a hook-and-loop fastener #14 is located at the second end on a strap #42 thereof; loop member #18 of the hook-and-loop fastener #14 is located on the first end in sections #20a-c) configured to tighten the glove around the wrist of the wearer (Para. 0035 of Hewitt).
Modified Norman and Hewitt teach analogous inventions in the field of gloves with cuffs.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the elastic band #32, strap #42 and accompanying hook-and-loop fastener #14 taught by Hewitt into the glove of Norman in order to provide a mechanism for tightening the cuff around the wrist of the wearer, thus allowing the glove to securely and tightly fit wearers having differently sized wrists, and further since fastening arrangements at the cuff ends of gloves are very well known in the art. As a result of the modification, the first end portion portion (via loop member #18 of hook-and-loop fastener #14) and the second end portion includes a second fastener portion (via hook member #16 of hook-and-loop fastener #14), and wherein the first fastener portion fastens to the second fastener portion to hold the cuff portion around the wrist of the user wearing the hand covering (Para. 0035, as noted above, of Hewitt describes such functionality).
Regarding claim 9, the modified hand covering of Norman (i.e. Norman in view of Hewitt, as explained above with respect to claim 8) is disclosed such that the cuff portion includes an elastic portion (via elastic band #32 incorporated into modified Norman via teachings of Hewitt, as explained above) that allows the cuff portion to increase and decrease in length around the hand, the wrist, and/or the forearm of the user wearing the hand covering (Para. 0033 of Hewitt; the elasticity of the elastic band allows the band #32 to expand circumferentially around the hand/wrist/forearm of the hypothetical user, when worn).
Regarding claim 10, the modified hand covering of Norman (i.e. Norman in view of Hewitt, as explained above with respect to claim 8) is disclosed such that the first fastener portion and the second fastener portion comprise a hook and loop fastener (hook-and-loop fastener #14 of Hewitt, incorporated into Norman, as explained above).
Regarding claim 11, the modified hand covering of Norman (i.e. Norman in view of Hewitt, as explained above with respect to claim 8) is disclosed such that, when the hand covering is worn by the user with the hand of the user in the cavity, the strap is configured to remain adjacent to the inside face of the cuff portion between the inside face of the cuff portion and the hand, the wrist, and/or the forearm of the user (the band #1, when the wrist is held within, would be adjacent to the inside face and between the 
Regarding claim 12, the modified hand covering of Norman (i.e. Norman in view of Hewitt, as explained above with respect to claim 8) is disclosed such that, when the hand covering is in a retaining configuration with the hand of the user out of the cavity, the strap is configured to hold the hand, the wrist, and/or the forearm of the user between the strap and the inside face of the cuff portion (when the glove hangs down from the wrist, with the band #1 around the wrist and the hand outside the cavity, the hand/wrist/forearm would be at least capable of being between the strap and the inside face of the cuff portion; Examiner notes that claim 12 does not further structurally define the claimed invention in any patentable sense as it is directed to the intended use of the device). 
Regarding claim 13, the modified hand covering of Norman (i.e. Norman in view of Hewitt, as explained above with respect to claim 8) is disclosed such that the cuff portion comprises a cuff panel (elastic band #32, incorporated into Norman from the teachings of Hewitt, itself is a cuff panel), but is silent to the dimensions of the band #1, and is therefore silent as to whether the strap has a width at least one-quarter a width of the cuff panel.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have formed the band #1 to have a width of at least one quarter the width of the elastic band #32 (i.e. cuff panel) for a variety of reasons, including (but not limited to) in order to provide extra strength to the band so that it would be less likely to snap during use if excess extensive force were .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ashman (USPN 2,445,987): teaches a hand covering with a strap attached to an inside face of a central hand portion and capable of extending generally laterally to the hand covering’s longitudinal direction (would essentially be a 35 U.S.C. 102(a)(1) reference applicable to at least independent claim 1, as claim 1 currently is recited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732